United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 10-1634
                                   ___________

United States of America,            *
                                     *
           Appellee,                 *
                                     * Appeal from the United States
     v.                              * District Court for the
                                     * Eastern District of Arkansas.
Humberto Gonzalez Martinez, also     *
known as Alberto Gutierrez Galvan,   * [UNPUBLISHED]
                                     *
           Appellant.                *
                                ___________

                             Submitted: August 5, 2010
                                Filed: August 12, 2010
                                 ___________

Before WOLLMAN, MELLOY, and GRUENDER, Circuit Judges.
                         ___________

PER CURIAM.

       Humberto Martinez directly appeals after the district court1 sentenced him to
ten years in prison upon his guilty plea to knowingly and intentionally conspiring to
distribute 500 grams or more of a mixture or substance containing methamphetamine,
in violation of 21 U.S.C. §§ 841(a)(1), (b)(1)(A), and 846. Counsel has moved to
withdraw, and has filed a brief under Anders v. California, 386 U.S. 738 (1967),
challenging the reasonableness of the sentence.


      1
       The Honorable Garnett Thomas Eisele, United States District Judge for the
Eastern District of Arkansas.
        We note that the district court did not have authority to sentence Martinez
below the statutory minimum of ten years in prison because the government had not
moved for a departure based on substantial assistance and Martinez was not eligible
for safety-valve relief. See 21 U.S.C. § 841(b)(1)(A) (mandatory minimum term of
imprisonment of ten years for listed offenses); 18 U.S.C. § 3553(e) (upon
government’s motion, court can impose sentence below statutory minimum sentence
to reflect defendant’s substantial assistance), (f) (court shall impose sentence pursuant
to Guidelines, without regard to statutory minimum sentence, if court finds, inter alia,
that defendant does not have more than one criminal history point and prior to
sentencing hearing defendant truthfully provided to government all information and
evidence defendant has concerning offenses that were part of same course of conduct);
United States v. Chacon, 330 F.3d 1065, 1066 (8th Cir. 2003) (only authority to depart
from statutory minimum is found in 18 U.S.C. § 3553(e) and (f)); see also United
States v. Gregg, 451 F.3d 930, 937 (8th Cir. 2006) (United States v. Booker, 543 U.S.
220 (2005), does not relate to statutorily-imposed sentences).

     Upon our independent review under Penson v. Ohio, 488 U.S. 75, 80 (1988),
we have found no nonfrivolous issue. Thus, we grant counsel’s motion to withdraw
and we affirm the judgment.
                      ______________________________




                                          -2-